

116 HR 1701 IH: Federal Government Decentralization Commission Act
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1701IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a commission to study the relocation of select executive agencies or divisions of such
			 agencies outside the Washington metropolitan area, to make recommendations
			 to Congress on appropriate findings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Government Decentralization Commission Act. 2.EstablishmentThere is established in the General Services Administration a commission to be known as the Federal Government Decentralization Commission (in this Act referred to as the Commission).
 3.Duties of CommissionThe Commission shall— (1)study the relocation of executive agencies or divisions of executive agencies outside the Washington metropolitan area; and
 (2)submit to Congress a plan for the relocation of recommended agencies or divisions. 4.Membership (a)Number and appointmentThe Commission shall be composed of the Administrator of General Services (or a designee) and 10 other members, appointed as follows:
 (1)Two members shall be appointed by the majority leader of the Senate. (2)Two members shall be appointed by the Speaker of the House of Representatives.
 (3)Two members shall be appointed by the minority leader of the Senate. (4)Two members shall be appointed by the minority leader of the House of Representatives.
 (5)Two members shall be appointed by the Administrator of the General Service Administration. (b)Deadline for initial appointmentThe initial members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act.
 (c)VacanciesA vacancy in the Commission— (1)shall not affect the powers of the Commission; and
 (2)shall be filled in the same manner as the original appointment was made. (d)CompensationEach member of the Commission shall serve without pay.
 (e)Travel expensesEach member of the Commission shall be allowed a per diem allowance for travel expenses, at rates consistent with those authorized under subchapter I of chapter 57 of title 5, United States Code.
 (f)ChairpersonThe Chairperson of the Commission shall be the Administrator of General Services (or a designee). 5.Administrative support and staff provided by the General Services AdministrationAdministrative and support staff for the Commission shall be provided by the General Services Administration.
		6.Submission of plan to Congress
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Commission shall develop and submit to Congress a plan for the relocation of executive agencies or divisions of executive agencies outside the Washington metropolitan area.
 (b)Requirements for planThe plan shall include the following: (1)An identification of new locations for executive agencies or divisions of executive agencies outside the Washington metropolitan area, which shall be prioritized—
 (A)by relocation to a low-income community; or (B)by relocation to areas with expertise in the mission and goal of the executive agency or division.
 (2)A consideration of national security implications of the relocation. (3)An economic and workforce development study on how the relocation of an executive agency or division would impact the new location.
 (4)A list of potential site acquisitions and partial prospectus for executive agencies or divisions of executive agencies, which shall include—
 (A)a brief description of the building to be constructed, altered, or leased; (B)the location of the building; and
 (C)an estimate of the maximum cost of the acquisition and the relocation. 7.DefinitionsIn this Act:
 (1)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, except that the term does not include the Executive Office of the President.
 (2)Low-income communityThe term low-income community has the meaning given that term in section 45D(e) of the Internal Revenue Code of 1986 (26 U.S.C. 45D(e)).
 (3)Washington metropolitan areaThe term Washington metropolitan area means the geographic area located within the boundaries of— (A)the District of Columbia;
 (B)Montgomery and Prince George’s Counties in the State of Maryland; and (C)Arlington, Fairfax, Loudon, and Prince William Counties and the City of Alexandria in the Commonwealth of Virginia.
 8.TerminationThe Commission shall terminate 30 days after the submission of the plan under section 6. 9.FundingNo new appropriations may be obligated to carry out this Act.
		